Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,287,971 (Dorman) in view of US 2003/0098250 (Sabounjian).
With respect to claim 1, Dorman shows an adjustable rack assembly, comprising: a frame (Fig.2) having a plurality of support poles (13, 14, Fig.2) and a beam (12), the beam extending between a portion of the support poles; a fastener (16, Fig.2) coupled to the beam, the fastener extending below the beam (Fig.2). With respect to claim 1, Dorman doesn’t show a cover. Sabounjian shows a cover (10, Fig.14) coupled to the support poles (201, Fig.14) and beam (200a) and configured to extend along the poles to cover the entire frame.  It would be obvious to one having ordinary skill in the art to include a cover to the rack of Dorman, such as shown by Sabounjian, in order to protect the rack from debris/dust during transportation, storage and during use.
With respect to claim 5, the combination (Dorman) shows wherein the poles are oriented so as to form an A-frame configuration.
With respect to claim 6, the combination (Sabounjian) shows wherein the cover (10, Fig.14) extends from the beam to a distal end of the poles (Fig.14).  
With respect to claim 7, the combination (Sabounjian) shows wherein the cover is detachable (Fig.14, the poles are inserted through the holes of the cover).  
With respect to claim 8, the combination (Sabounjian) shows wherein the cover extends down a single side of the frame (Fig.14).
3.	Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,342,342 B1 (Vandelaar) in view of US 2003/0098250 (Sabounjian) in further view of US Patent 5,287,971 (Dorman).
With respect to claim 1, Vandelaar shows an adjustable rack assembly, comprising: a frame (10, Fig.1) having a plurality of support poles (20) and a beam (40), the beam extending between a portion of the support poles. With respect to claim 1, Vandelaar doesn’t show a cover. Sabounjian shows a cover (10, Fig.14) coupled to the support poles (201, Fig.14) and beam (200a) and configured to extend along the poles to cover the entire frame.   It would have been obvious to one having ordinary skill in the art to include a cover to the rack of Vandelaar, such as shown by Sabounjian, in order to protect the rack from dust and outside environment. The combination doesn’t show a fastener extending below the beam. Dorman shows a fastener (16, Fig.2) coupled to the beam (12), the fastener extending below the beam (Fig.2). It would have been obvious to one having ordinary skill in the art to include a fastener to the beam, such as shown by Dorman, in order to easily and securely hook/hang items on the beam.
	With respect to claims 2 and 4, the combination (Vandelaar) shows wherein the poles (20) are adjustable in length (via 21, 22, Fig.1, Fig.4).  
With respect to claim 3, the combination shows (Vandelaar) wherein the poles include a plurality of sections (20, 21, 22) selectively removable from one another.  
With respect to claim 5, the combination show (Vandelaar) wherein the poles (20) are oriented so as to form an A- frame configuration (Fig.1).  
With respect to claim 6, the combination (Sabounjian) shows wherein the cover (10, Fig.14) extends from the beam to a distal end of the poles (Fig.14).  
With respect to claim 7, the combination (Sabounjian) shows wherein the cover (10) is detachable (Fig.14).  
With respect to claim 8, the combination (Sabounjian) shows wherein the cover extends down a single side of the frame (Fig.14).
4.	Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0256994 A1 (Jackson) in further view of US Patent 5,287,971 (Dorman).
With respect to claim 1, Jackson shows an adjustable rack assembly (Fig.1, Fig.2), comprising: a frame (40, 30, 34) having a plurality of support poles (30a-c, 34a-c, Fig.2) and a beam (40), the beam (40) extending between a portion of the support poles; and a cover (12, Fig.2) coupled to the support poles and beam and configured to extend along the poles to cover the entire frame (Fig.1).  With respect to claim 1, Jackson doesn’t show a fastener.  Dorman shows a fastener (16, Fig.2) coupled to the beam (12), the fastener extending below the beam (12, Fig.2). It would have been obvious to one having ordinary skill in the art to include a fastener to the beam, such as shown by Dorman, in order to easily and securely hook/hang items on the beam.
With respect to claim 2, the combination shows (Jackson) wherein the poles are adjustable in length (Fig.2).  
With respect to claim 3, the combination shows (Jackson) wherein the poles include a plurality of sections (30a, 30b, 30c, 34a, 34b, 34c) selectively removable from one another.  
With respect to claim 4, the combination shows (Jackson) wherein the poles are configured to telescope relative to one another (Fig.1, Fig.2).  
With respect to claim 6, the combination shows (Jackson) wherein the cover (12) extends from the beam to a distal end of the poles (Fig.1).  
With respect to claim 8, the combination shows (Jackson) wherein the cover (12) extends down a single side of the frame (Fig.1, Fig.2).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637